DETAILED ACTION
Specification
The abstract of the disclosure is objected to because it begins with the phrase "An equipment rack is described" which is a phrase that can be implied..  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: that element number "102" is used for a platform, opposing platforms, support member, support members, tire tray, and rack extension. A separate element number should be used for different elements. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed lens including the variety of lens functions, the system being electrically connected to the vehicle, all of the arrangements of the visibility of the lighting element relative to the vehicle, and the lighting element being controlled by the vehicle to function as the variety of claimed lights for the vehicle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the electrical connected to the vehicle” is not understood and does not have proper antecedent basis. It will be treated as depending from claim 4 and reciting that the light emitting element is electrically connected to the vehicle by a magnetic connector. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reuille et al. (US 2008/0206030).

Regarding claim 2, the configurable hub pivots from a first configuration to a second configuration (paragraph [0094]), and the light emitting element is visible in the first configuration and the second configuration (paragraph [0104]).
Regarding claims 3 and 4, the light emitting element is controlled by the vehicle and electrically connected to the vehicle – see electrical connector 108. 
Regarding claims 5 and 13, see paragraph [0103], second sentence disclosing use as brake lights or turning signals.
Regarding claim 10, the equipment rack further comprises a removable rack extension 114 for attachment to the support member, and the light emitting element 104/106 is attached to the removable rack extension.
Regarding claim 12, the configurable hub pivots from a first configuration to a second configuration (paragraph [0094]), and the light emitting element is visible in the first configuration and the second configuration (paragraph [0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6, 9, 14, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuille in view of Shie et al. (US 6,352,359).
Regarding claims 6, 14, and 18, Reuille discloses the invention substantially as claimed but does not disclose a lens or that the light emitting element emits light over an arc as claimed. However, Shie discloses that it is known to provide a vehicle light assembly 50 with a lens 54 in order to disperse/scatter light being emitted therefrom over an arc as claimed. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a similar lens on the lights of Reuille in order to better disperse light being emitted therefrom (furthermore the light would be emitted in substantially vertical plane when the light is so oriented, see multiple light positions as in Figure 14). 
Regarding claims 9 and 17, the lens of the modified device is positionable in multiple orientation (see Figure 14 and pivotal mounting as disclosed in paragraph [0103]) enabling the lens to scatter the light in a substantially horizontal plane when the hub is in either configuration. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reuille in view of Arakelian (US 2013/0224978).
Regarding claim 20, Reuille discloses the invention substantially as claimed but does not disclose a magnetic connector. However, Arakelian discloses a trailer hitch electrical connection 10 with a magnetic connector 18 for connecting the vehicle and trailer electrical system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a magnetic connector on the Reuille device in order to provide a better and more secure connection between the vehicle electrical system and lights of Reuille. 

Allowable Subject Matter
Claims 7, 8, 11, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COREY N SKURDAL/Primary Examiner, Art Unit 3734